       Case 2:20-cv-02491-GGH Document 16 Filed 03/22/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    BENNY WILLIAMS,                                  No. 2:20-cv-02491 GGH P
12                         Petitioner,
13           v.                                        ORDER
14    JEFF LYNCH, et al.,
15                         Respondents.
16

17          Petitioner, a state prisoner proceeding pro se, has an application to proceed in forma

18   pauperis. Examination of the in forma pauperis application reveals that petitioner is unable to

19   afford the costs of suit. Accordingly, the application to proceed in forma pauperis will be

20   granted. See 28 U.S.C. § 1915(a).

21           IT IS HEREBY ORDERED that petitioner’s motion to proceed in forma pauperis (ECF

22   No. 10) is granted.

23   Dated: March 22, 2021
                                                  /s/ Gregory G. Hollows
24                                        UNITED STATES MAGISTRATE JUDGE
25

26

27

28
                                                       1
